Name: COMMISSION REGULATION (EC) No 1633/95 of 5 July 1995 on the issuing of export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 No L 155/20 HEN Official Journal of the European Communities 6. 7. 95 COMMISSION REGULATION (EC) No 1633/95 of 5 July 1995 on the issuing of export licences for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 1363/95 (2), and in particular Article 26 thereof, 29 June 1995, and applications for export licences with advance fixing of refunds submitted subsequently with a view to such licences being issued during the current period should be rejected ; Whereas, in view of the information available to the Commission as of today, the quantities of 5 637 tonnes of table grapes and 4 571 tonnes of peaches/nectarines in the Annex to Regulation (EC) No 1489/95, reduced or increased by the quantities referred to in Article 4 (1 ) of Regulation (EC) No 1488/95, would be exceeded if licences were issued with advanced fixing of refunds without restriction in response to applications submitted since 30 June 1995 ; whereas a reducing factor sbould accordingly be applied to the quantities applied for table grapes, peaches and nectarines on 30 June 1995, and applications for export licences with advance fixing of refunds submitted subsequently with a view to such licences being issued during the current period should be rejected, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (3), and in par ­ ticular Article 3 thereof, Having regard to Commission Regulation (EC) No 1488/95 of 28 June 1995 on detailed rules for the appli ­ cation of export refunds on fruit and vegetables (4), HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EC) No 1489/95 0 specifies the quantities which may be covered by applica ­ tions submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid ; Whereas Article 4 of Regulation (EC) No 1488/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted : Article 1 1 . Export licences with advance fixing of the refund for tomatoes and apples for which applications are submitted on 29 June 1995 under Article 1 of Regulation (EC) No 1489/95 shall be issued for 17,83 % and 29,93 % respec ­ tively of the quantities applied for tomatoes and apples. Applications for export licences with advance fixing of refunds for the above products submitted after 29 June 1995 and before 25 August shall be rejected. 2. Export licences with advance fixing of the refund for table grapes, peaches and nectarines for which applica ­ tions are submitted on 30 June 1995 under Article 1 of Regulation (EC) No 1489/95 shall be issued for 72,01 % and 16,87 % respectively of the quantities applied for of table grapes and peaches/nectarines. Applications for export licences with advance fixing of the refunds for the above products submitted after 30 June 1995 and before 25 August 1995 shall be rejected. Whereas, in view of the information available to the Commission as of today, the quantities of 2 786 tonnes of tomatoes and 2 517 tonnes of apples in Annex I to Regu ­ lation (EC) No 1489/95, reduced or increased by the quantities referred to in Article 4 ( 1 ) of Regulation (EC) No 1488/95, would be exceeded if licences were issued with advanced fixing of refunds without restriction in response to applications submitted since 29 June 1995, whereas a reducing factor should accordingly be applied to the quantities for tomatoes and apples applied for on (') OJ No L 118 , 20 . 5. 1972, p. 1 . (2) OJ No L 132, 16. 6. 1995, p. 8 . (3) OJ No L 349, 31 . 12. 1994, p. 105. Article 2 This Regulation shall enter into force on 6 July 1995. (4) OJ No L 145, 28 . 6. 1995, p. 68 . 0 OJ No L 145, 28 . 6. 1995, p. 75. 6. 7. 95 EN Official Journal of the European Communities No L 155/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1995 . For the Commission Franz FISCHLER Member of the Commission